Title: Edward Everett to James Madison, 22 April 1830
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    H. R. Washington
                                
                                22d. April 1830.
                            
                        
                        
                        I had the great gratification of receiving Yesterday Your favor of the 17th addressed to myself with a copy
                            of a portion of another letter containing Your views of the nullifying doctrine. I feel much indebted to You for this
                            communication wh I deem of an importance not usually attaching to the expression of the opinions of any man. I shall
                            perhaps ask permission to propose one or two Enquiries of a historical Nature, as soon as I have leisure to take up the
                            subject deliberately. Meantime I cannot but express the hope that You will not finally withold from the public the very
                            important Statements contained in Your Communication. I think I may say that nothing more important to the country has
                            been written since the date of the Federalist. I am, Dear sir, with the highest respect Your oblig’d friend
                        
                            
                                
                            
                        
                    